Citation Nr: 1643868	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  01-04 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to VA benefits for substitution purposes


WITNESS AT HEARING ON APPEAL

The deceased


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The original appellant died in December 2015.  For clarity, the Board will refer to the original appellant as the deceased.  The appellant is the deceased's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2000 decision in which the Manila RO denied the deceased's request to reopen the matter of his basic eligibility for entitlement to VA benefits.  

The deceased filed a notice of disagreement (NOD) with the October 2000 RO decision in February 2001, and the RO issued a statement of the case (SOC) in March 2001.  The deceased filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2001. 

In September 2001, the deceased testified during a hearing before RO personnel: a transcript of that hearing is of record.  In January 2002, the RO issued a supplemental SOC (SSOC) reflecting its continued denial of the petition to reopen. 

In July 2002, the deceased testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), at the RO in Chicago, Illinois; a transcript of that hearing is also of record. 

In September 2003 and in April 2006, the Board remanded the petition to reopen the previously denied claim to the RO, via the Appeals Management Center (AMC) in Washington, DC.  Subsequent to each remand, the AMC continued to deny the request to reopen (as reflected in December 2005, January 2006, and February 2009 SSOCs), and returned this matter to the Board for further appellate consideration. 

In April 2009, the Board issued a decision denying the deceased's petition to reopen his claim of basic eligibility for entitlement to VA benefits.  In April 2010, a Deputy Vice Chairman of the Board denied the deceased's motion for reconsideration of the April 2009 Board decision.

In June 2010, the deceased appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated in May 2012, the Court set aside the Board's April 2009 decision and remanded the claim for further development and readjudication.

In June 2012, VA received a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative) which granted a power of attorney on behalf of private attorney Bonner.  This form revokes a previous power of attorney granted to the Disabled American Veterans.  The Board has recognized the change in representation.

In March 2013, the Board reopened the deceased's claim for basic eligibility for entitlement to VA benefits, and remanded the reopened claim to the RO for further development and readjudication.

Following completion of additional development, the RO denied the claim on the merits (as reflected in a September 2013 SSOC), and returned this matter to the Board for further appellate consideration.

In January 2014, the Board issued a decision denying the deceased's claim of basic eligibility for entitlement to VA benefits.  The deceased appealed this decision to the Court.  By Memorandum Decision dated in October 2014, the Court set aside the Board's January 2014 decision and remanded the claim for further development and readjudication.

Thereafter, the Board remanded the claim in June 2015 consistent with the Court's October 2014 Memorandum Decision.  Following completion of additional development, the RO denied the claim on the merits (as reflected in a June 2016 SSOC), and returned this matter to the Board for further appellate consideration.

The appellant filed for substitution in May 2016, within one year of the deceased's death, and the RO granted the appellant the right to substitute for the Veteran in pursuit of the claim he had pending to establish veteran status (as noted in the June 2016 SSOC).  See 38 U.S.C.A. § 5121A (West 2014).  Thus, the deceased's appeal continues.

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the appeal.  All such records have been reviewed. 

Also, this appeal has now been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claim on appeal is, again, being remanded to the  agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2015 remand, the Board found that, in light of a precedential Court decision issued after the Board's January 2014 decision which potentially affects the disposition of this appeal, as noted in the Court's Memorandum Decision, further AOJ action on the claim on appeal was warranted.  

At the time of the January 2014 decision, VA had attempted to verify the deceased's claimed active duty service with the National Personnel Records Center (NPRC) based upon review of all potentially relevant documents.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed Cir. 2008).

Subsequently, the United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC. The Court held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

Based on the October 2014 Memorandum Decision and the Court's holding in Tagupa, the Board instructed that the AOJ obtain verification of the deceased's service from the appropriate U.S. service department.  Unfortunately, responses received in November 2015 and June 2016 were from the NPRC.  It is unclear whether the relevant service department referred the matter to the NPRC.  Thus, contrary to the Board's remand instructions, and the Court's Memorandum Decision and holding in Tagupa, there is no indication that the AOJ obtained the necessary verification of the deceased's service from the relevant service department.  As such, another remand is unfortunately required.  At a bare minimum, the Department of the Army must certify that the NPRC findings are correct and in accord with records available to the Army.

Prior to undertaking further action pursuant to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal , explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the appellant a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record-to specifically include evidence and/or information which is pertinent to verifying the deceased's claimed qualifying service.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the appellant responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, contact the appropriate United States service department, or agency to which the authority has been properly delegated, to verify whether the deceased had service as a member of the Philippine Commonwealth Army, including recognized guerillas, in the service of the United States Armed Forces.

When seeking verification of the deceased's service, the service department, and not the NPRC, should be contacted directly.

If the service department sends the request to the NPRC it must thereafter be asked to certify that the NPRC findings are in accord with records available to that service department.

As part of the new request for verification of the deceased's claimed active duty service provide copies of the following materials:

* a 1946 Affidavit for Philippine Army (PA) Personnel reporting the deceased's service as a "Civilian guerilla" during World War II (received in February 1989);
* a September 7, 1987, Certification from the General Headquarters of the Armed Forces of the Philippines listing the deceased under service number [redacted] Infantry (inactive) with guerilla military service with "H" Co., 2nd Bn, 31st Inf. BMD (F-23) from September 30, 1943 to April 29, 1946, and also noting the deceased was not carried on the Approved Revised Reconstructed Guerilla Roster of 1948 but had been paid arrears (received in February 1989);
* an April 27, 1946, Processing and Identification Slip from the PA 4th Replacement Battalion Headquarters (received in February 1989);
* an April 29, 1946, PA Certificate of Relief from Active Duty Discharge reflecting a civilian guerilla discharge (received in February 1989);
* a March 7, 1947, Official Certification by an Assistant Adjutant General reflecting that the deceased was carried on the approved guerilla roster of the 31st and 32nd Bulacan Military District FCLGA as a private (received in February 1989);
* an April 30, 1946, Certificate from a Commanding Officer reflecting that the deceased was an active member of Bulacan Military District and fully included in the Official Roster of Troops approved by AFPAC (received in February 1989);
* a 1946 Clearance Slip from the PA 4th Replacement Battalion Headquarters (received in December 1991);
* an April 1946, Oath and Certification of Enlistment with examination report (received in December 1991);
* a February 1945, PA Personal Record (received in December 1991);
* an April 29, 1946, oath certification with emergency contact notice information (received in December 1991);
* an April 1946, Affidavit for PA Personnel in handwriting reflecting a civilian guerilla status (received in December 1991);
* an April 1946, Affidavit for PA Personnel in typeset reflecting a civilian guerilla status (received in December 1991);
* a February 1947, Official Certification issued by PA Headquarters at Camp Murphy, Quezon City (received in October 1995);
* a March 1947, Affidavit from a Commanding Officer Lieutenant Colonel of the PA Infantry (received in October 1995);
* a summary of service submitted by the deceased in October 1995;
* a summary of service submitted by the deceased in January 1988;
* a newspaper article entitled Fighting to Become a Citizen (received in January 1988);
* a September 21, 1985, letter from the U.S. Army Reserve Component, Personnel Services Directorate (received in January 1988);
* a summary of service submitted by the deceased on January 22, 1999;
* a copy of the deceased's September 1997 RO hearing transcript with corrections (received in August 1999);
* an April 12, 1983, certification from the Philippine Veterans Affairs Office (received in August 2000);
* a statement by the deceased received in February 2001;
* transcript of deceased's hearing before the Board in July 2002;
* an article entitled Pinoy WW II Vets Without Records Can Get US Citizenship (received in August 2005);
* a September 1994, letter from the deceased to the U.S. Army Finance Center (received in August 2005);
* a Certificate of Eligibility from The American Legion (received in January 2006);
* an affidavit from E.P.R. dated January 2006 (received in March 2006);
* a statement by the deceased dated February 26, 2006 (received in March 2006);
* an affidavit from P.O.D., dated March 2006 (received in March 2006);
* an affidavit from M.B.F., dated March 2006 (received in March 2006);
* an article from Philippine News with handwritten comments (received in December 2010);
* a picture of the deceased in military uniform (received in December 2010); and
* a statement by the deceased (VA Form 9) received in December 2010.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra..

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the paper and/or electronic file(s) in VBMS and Virtual VA since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant an SSOC that includes clear reasons and bases for all determinations, and afford her an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


